_ unifofm issue list department of the treasury internal_revenue_service washington d c government entities division aug krhekererrrereeerrrererereeereere kekkereerererereke kekkrererereererere attention eraekkerrerrekrererere krekekerrerereerer 'e e e legend company m krrekkrkeererereeekekrerreerererere trustee n kakakiararrereriraer trust t kirkrirererereeaerarrire custodian c hrkkrererrerkererer state a city b keke hrkrrrarerirere country cc hakkrarrerer ire stock exchange krekekerrererekererererer company oo company p hrrerereeereer karkrekekrerererererrereek dear hrrrekkekere this is in response to a request for a private_letter_ruling dated date as supplemented by additional correspondence dated date date date and date submitted on your behalf by your authorized representative you request a ruling as to the applicability of sec_408 of the internal_revenue_code code to investments in units in an hkkrkkekerererereeerrere page investment_trust being formed by company m made by individual_retirement_accounts described in sec_408 and by individually-directed accounts maintained under plans qualified under sec_401 the following facts and representations were submitted by your authorized representative company m intends to form trust t as an investment_trust under state a law trust t will accept and hold deposits of gold bullion and will issue in exchange for those deposits units designated as trust t shares shares representing undivided fractional beneficial_ownership interests in trust t shares of trust t will be sold as part of an offering of securities to the public pursuant to an effective registration_statement under the securities act of and shares will be registered under the securities exchange act of within days or such longer time as may be allowed by the securities_and_exchange_commission after the end of the fiscal_year of the issuer during which the offering of such securities to the public occurred the shares will be listed for trading on stock exchange x trust t will accept for deposit and at all relevant times will hold only gold bullion with a minimum fineness equal to the minimum fineness of at least parts per big_number which is equal to the minimum fineness required to meet the physical delivery standards for gold bullion futures_contract transactions under the rules of the comex division of the new york mercantile exchange deposits of gold bullion will be accepted only from registered broker-dealers or other_securities market participants who are members of company p and who enter into a participation_agreement with the trustee of trust t participants trust t will issue shares to such market participants only in creation baskets of shares in exchange for delivery to trust t of the corresponding quantity of gold bullion which initially will be ounces per creation basket shares so issued to participants will be offered by them for sale to investors in the secondary securities trading market company m intends that shares will be available to individual_retirement_accounts the shares are intended to serve as a vehicle by which investors who wish to obtain investment exposure to the gold market may do so through the purchase and holding of publicly traded exchange-listed securities whose performance will mirror the price of gold in the physical gold market thereby avoiding the inconvenience and comparatively greater level of costs ie expenses of buying storing insuring and selling gold that otherwise would be incurred in directly investing in physical gold company m believes that the shares will be widely-held and freely transferable within the meaning of those terms as defined in department of labor regulations sections b and described in sec_408 of the code and to individually-directed accounts under kekreekererrerererrererer page plans qualified under sec_401 of the code for investment through purchase in the secondary market trust t will be established pursuant to a_trust indenture that company m will enter into with trustee n which will serve as the trustee of trust t trust t will be structured so as to qualify for treatment as an investment_trust under sec_301_7701-4 trustee n is a banking corporation incorporated under the laws of state a and is a bank within the meaning of sec_408 of the code trustee n will be responsible for the administration of trust t custodian c a national banking association organized under the laws of the united_states and a bank as defined in sec_408 of the code will serve as custodian for trust t pursuant to the custody agreements which trust t will enter with custodian c custodian c will provide trust t with custodial and other services needed for the storage and safekeeping of the gold that is deposited in trust t custodian c will maintain physical possession and custody of the bullion in vaults located in city b country c a foreign_country except for a small amount of bullion which custodian c will hold for trust t in unallocated form bullion deposited in trust t will be held by custodian c in an allocated account which custodian c will establish and maintain in the name of trustee n in its capacity as trustee of trust t bullion held in this account will consist of specific bars of gold identified by serial number and other distinguishing characteristics in its books_and_records custodian c will segregate the specific bars of gold credited to trust t in this account from any gold it owns or holds for others and will identify trust t as the owner thereof custodian c will not be permitted to trade lease lend or borrow against any of the bars in this account - under the terms of the custody agreements custodian c may transfer or deliver gold it holds for trust t whether in allocated or unallocated form only to such persons and at such times as specified in instructions given to it in writing or by authenticated electronic transmission by trustee n the custody agreements specifically require custodian c to act only on instructions furnished to it on trust t’s behalf by trustee n or its authorized representatives and expressly prohibit custodian c from acting on instructions given by any person claiming to have a beneficial_ownership in trust in turn under the terms of the trust_indenture trustee n is permitted to instruct t custodian c to transfer or deliver any gold it holds for trust t only a in the case of a sale of the bullion in those specified circumstances where sales of gold are permitted under the terms of the trust_indenture eg to defray trust t expenses to kerkerekrerekrerererereere page comply with any requirement of applicable law or in connection with the liquidation of trust t to purchasers of the bullions and b in the case of requests for in_kind redemptions of shares to the participants who request them either for themselves as beneficial owners of shares or for non-participant holders of record of shares on whose behalf they are acting but in the case of redemptions gold may be delivered only if the shares to be redeemed are surrendered to trustee n for cancellation custodian c may appoint one or more subcustodians to provide custodial storage and safekeeping services with respect to any of the gold bullion held as assets of trust t custodian c has initially selected five institutions that are engaged in rendering gold custody services in the city b market as potential subcustodians for the gold deposited in trust t each of the institutions selected is a clearing member of the city b bullion market association and subject_to its rules relating to gold custody practice in the city b market only one of the institutions so selected is a bank as defined in sec_408 of the code it is expected that custodian c will not enter into a written contract with any it is anticipated that any gold bullion held for custodian c by subcustodians appointed by it will be held in the subcostodians’ vaults located at various sites in country c custodian c will require that any gold held by a subcustodian appointed by it be held in an allocated account and that the subcustodian segregate by identification on its books_and_records the specific bars of gold held for custodian c in such account from any gold owned by the subcustodian or held by it for other parties subcustodian it appoints that sets forth the subcustodian’s duties however it is company m’s understanding that under the law of country c the relationship between custodian c and any such subcustodian will be treated as one of bailment and that as a bailee the subcustodian will be under a legal duty to hold any bullion which custodian c delivers into its custody only for custodian c and to follow custodian c’s instructions with respect to it that under the law of country c any subcustodian appointed by custodian c as bailee will not have any title to any of the bullion it holds for custodian c and that any purported transfer or delivery by the subcustodian of such bullion to any party other than as directed by custodian c would constitute a breach of the subcustodian’s duty under the law of country c it is company m’s further understanding shares will be evidenced only by a single global certificate issued by trust t to company p and registered in the name of company o as nominee for company p individual certificates for shares will not be issued and shares may be transferred only through company p’s book-entry system the ownership of shares by an individual_retirement_account or individually_directed_account will be evidenced only on the books_and_records of the broker-dealer through which the shares are purchased krakkkraekrekrererrrerererk page the holders of two-thirds of the outstanding shares will be entitled to call for and vote upon the removal of the trustee and the termination and liquidation of trust t in the event of a termination of trust t all of the gold bullion held in trust t will be sold and the proceeds will be distributed to the holders of shares in cash in cancellation of their shares amendments to the trust t indenture will require the consent of holders of at least percent and for certain amendments percent of the outstanding shares the holders of shares will not otherwise have voting rights will not be entitled to participate to any extent in the management of trust t’s operations and will not have with respect to the shares any of the other statutory rights normally associated with ownership of shares in a corporation in accordance with procedures set forth in the trust_indenture and the participant agreement a participant may request a redemption in_kind of shares of which it is the beneficial_owner or of shares owned by other holders who are not participants only participants may place an order for the redemption of shares and shares may be redeemed only in one or more baskets each consisting of shares shareholders who are not participants will not have any direct right to have their shares redeemed in_kind however a non-participant shareholder that owns one or more baskets of shares can have any of its baskets redeemed in_kind through a participant acting on its behalf it also may be possible for a non-participant shareholder that owns less than a full basket of shares to arrange with a participant to have its shares combined with shares held by one or more other holders of shares to form a full basket and to have the participant request a redemption in_kind of the shares included in that combined basket however as indicated above gold will be delivered to the record holder of shares in connection with an in_kind redemption only if the shares to be redeemed are surrendered to the trustee of trust t for cancellation apart from a right to obtain an in_kind redemption of shares under the conditions described above ownership of shares will not give their holder any immediate possessory interest in the bullion represented by the shares a holder of shares will not have any right or ability to obtain possession of the bullion represented by the shares it owns unless and until those shares are surrendered for redemption based on the above facts and representations you request the following ruling the purchase of shares by a trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 of the code will not be treated as resulting in a taxable_distribution from such account under sec_408 of the code keekererereerrerereerere page sec_408 of the code provides that the acquisition of any collectible by an individual_retirement_account or by an individually-directed account under a plan described in sec_401 shall be treated as a distribution from such account in an amount equal to the cost to such account of such collectible sec_408 of the code provides that for purposes of sec_408 the term collectible means a any work_of_art b any rug or antique c any metal or gem d any stamp or coin e any alcoholic beverage or f any other tangible_personal_property specified by the secretary for purposes of sec_408 sec_408 of the code provides that for purposes of sec_408 the term collectible shall not include a any coin which is i a gold coin described in paragraph or of sec_5112 of title united_states_code ii a silver coin described in sec_5112 of title united_states_code iii a platinum coin described in sec_5112 of title united_states_code or iv a coin issued under the laws of any state or b any gold silver platinum or palladium bullion of a fineness equal to or exceeding the minimum fineness that a contract market as described in section of the commodity exchange act u s c requires for metals which may be delivered in satisfaction of a regulated_futures_contract if such bullion is in the physical possession of a trustee described in sec_408 with respect to your ruling_request we conclude based on the information submitted and the representations contained herein that the acquisition of shares by a trustee or custodian of an individual_retirement_account or an individually-directed account does not constitute the acquisition of a collectible for purposes of sec_408 of the code and thus the acquisition of such shares does not result in a taxable_distribution for such accounts under sec_408 of the code however in the event of a redemption of shares that results in the distribution of gold bullion to the trustee or custodian or an individual_retirement_account or individually-directed account such distribution would constitute the acquisition of a collectible for purposes of sec_408 of the code except to the extent sec_408 of the code is satisfied accordingly we conclude that the purchase of shares by the trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 of the code will not be treated as resulting in a taxable_distribution from such account under sec_408 of the code however if a trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 a of the code distributes the shares or the bullion to the owner of an individual_retirement_account or the owner of an individually-directed account maintained under a plan qualified under sec_401 the value of the shares or gold bullion will be treated as a kreekerkeerereererrererer page distribution and taxable to the distribute to the extent provided under the applicable provisions of code sec_408 and sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact hhhhhhhhii lhe may be contacted at pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours dene ugh donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
